Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     June 18, 2015

The Court of Appeals hereby passes the following order:

A15D0435. LANA R. RICHARD v. PUBLIC STORAGE, A MARYLAND
    REAL ESTATE INVESTMENT TRUST.

       Lana Richard sued Public Storage, a Maryland Real Estate Investment Trust,
for illegal conversion of her property, breach of contract, and fraud in connection
with the rental of a self-storage unit. At the conclusion of Richard’s evidence in a jury
trial, Public Storage moved for a directed verdict, which the trial court granted. The
trial court then entered a final judgment in favor of Public Storage on all claims.
Richard filed this timely application for discretionary appeal from that order.
       The final judgment at issue here is directly appealable under OCGA § 5-6-34
(a) (1). We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED, and Richard shall have ten days from the date of this order to file
a notice of appeal with the trial court. If she has already filed a notice of appeal in the
trial court, she need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.

                                          Court of Appeals of the State of Georgia
                                                                               06/18/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.